Name: Commission Regulation (EEC) No 3398/87 of 12 November 1987 on the supply of refined rapeseed oil to the international Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 323/ 16 Official Journal of the European Communities 13 . 11 . 87 COMMISSION REGULATION (EEC) No 3398/87 of 12 November 1987 on the supply of refined rapeseed oil to the International Committee of the Red Cross (ICRC) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement ^) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 April 1987 on the supply of food aid to the ICRC, the Commission allocated to the latter organization 200 tonnes of refined rapeseed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rapeseed oil to the ICRC in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1987 . For the Commission Frans ANDRIESSEN Vice-President 42, 12 . 2 . 1987, p . 54 . (') OJ No L 370, 30 . 12. 1986, p . 1 and corrigendum OJ No L (2) OJ No L 136, 26 . 5 . 1987, p. 1 . 0 OJ No L 204, 25 . 7 . 1987, p . 1 . 13 . 11 . 87 Official Journal of the European Communities No L 323/ 17 ANNEX 1 . Operation No (') : 973/87 2. Programme : 1 987 3 . Recipient : ICRC 4. Representative of the recipient ^): ICRC  Delegation Keftegna 15, Kebelle 28 / House 117, PO Box 5701 , Addis Ababa , Ethiopia , Telex 21098 ICRC ET 5 . Place or country of destination : Ethiopia 6. Product to be mobilized : refined rapeseed oil 7 . Characteristics and quality of the goods (') : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 1 ) 8 . Total quantity : 200 tonnes net 9 . Number of lots : one 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  metal cans of one litre or one kilogram,  to be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover,  the cans must carry the following wording : 'ACTION No 973/87/ET-l 65 / COLZA OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / MASSAWA' 11 . Method of mobilization : Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Massawa 16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 1 to 31 January 1988 18 . Deadline for the supply : 28 February 1988 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 1 December 1987 not later than 12 noon . Tenders shall be valid until 12 midnight (Belgian time) on 2 December 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 December 1987 not later than 12 noon (Belgian time). Tenders shall be considered valid until 12 midnight on 16 December 1987 (b) period for making the goods available at the port of shipment : 15 January to 15 February 1988 (c) deadline for the supply : 15 March 1988 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (^ : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer :  No L 323/ 18 13 . 11 . 87Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : Mr Haffner, Tedla Desta Building, Africa Avenue (Bole Road), 1st Floor, PO Box 5570, Addis Ababa, Telex 21135 DELEGEUR, ADDIS ABABA. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned , have not been exceeded . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin ,  health certificate . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 .